DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant's submission filed on 09/08/2022 has been entered. Claims 1-2, 4-7, and 9-10 remain pending in the application. The amendments to the claims have overcome the 35 USC 112 rejections.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 6-7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Yang (US Pub No. 2016/0166159) in the view of Malik (US Patent No. 10,857,237), Yamamoto (US Pub No. 20090221901), and Brummett (US Pub No. 20080262344).
Regarding claim 1, Yang teaches a brain imaging system (Figure 2, see paragraph 0038), capturing a brain image by using contrast agents (Figure 1, see paragraph 0038), 
wherein the brain imaging system detects positions of an entrance and an exit where the contrast agents flow into and out from a brain (Figure 1, see paragraphs 0038 and 0067), and comprises:
 a first imaging device (Figure 2, element 20, see paragraph 0038), configured to capture a first brain image, convert the first brain image to a first concentration curve (see paragraphs 0038-0039), and calculate a cerebral blood flow, a cerebral blood volume, a cerebral blood mean transit time and a first contrast agent time to peak according to the first concentration curve showing concentrations at the positions of the entrance and the exit (see paragraphs 0052 and 0057);
 a second imaging device (Figure 2, element 30, see paragraph 0038), configured to capture a second brain image, convert the second brain image to a second concentration curve through an equation (Figure 2, see paragraphs 0038-0039), and calculate the cerebral blood flow, the cerebral blood volume, the cerebral blood mean transit time and a second contrast agent time to peak according to the second concentration curve showing concentrations at the positions of the entrance and the exit (see paragraphs 0052 and 0057);
 a third imaging device (Figure 2, element 35, see paragraphs 0038-0039),
 and a central processor (Figure 2, element 50, see paragraph 0038), coupled to the first imaging device, the second imaging device and the third imaging device (Figure 2), configured to detect a vessel occlusion, infarction or ischemia region of the first brain image according to at least one of the cerebral blood flow, the cerebral blood volume, the cerebral blood mean transit time and the first contrast agent time to peak (see paragraph 0071), and detect a vessel occlusion, 16infarction or ischemia region of the second brain image according to at least one of the second concentration curve, the cerebral blood flow, the cerebral blood volume, the cerebral blood mean transit time and the second contrast agent time to peak (see paragraph 0071); 
wherein the central processor generates an image of the vessel occlusion, infarction or ischemia region respectively according to the vessel occlusion, infarction or ischemia region in the first brain image and the vessel occlusion, infarction or ischemia region in the second brain image (see paragraph 0071).
However, Yang fails to explicitly teach Hounsfield Unit, calculate a volume of cerebral cortex that includes a parietal cortex, a frontal lobe, a temporal cortex or an occipital lobe; obtain a brain atrophy region according to the volume of cerebral cortex. wherein when the cerebral blood flow is below 30% of a normal cerebral blood flow, the cerebral blood volume is smaller than 40% of a normal cerebral blood volume and the first contrast agent time to peak is increasing, the central processor detects an infarct core of the vessel occlusion, infarction or ischemia region in the first brain image via the first imaging device; and wherein when the cerebral blood flow is decreasing, the cerebral blood volume is maintained or increased, and the first contrast agent time to peak is dramatically increasing, the central processor detects a penumbra of the vessel occlusion, infarction or ischemia region in the first brain image via the first imaging device.
Malik, in the same field of endeavor in the subject of imaging using contrast agent, teaches using concentration curve by Hounsfield Unit (figure 10A).
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Yang to incorporate the teachings of Malik to provide a concentration curve by Hounsfield Unit. This modification will help in evaluating the signal intensity (HU) for each concentration level.
However, Yang in the view of Malik failed to explicitly teach calculate a volume of cerebral cortex that includes a parietal cortex, a frontal lobe, a temporal cortex or an occipital lobe; obtain a brain atrophy region according to the volume of cerebral cortex. wherein when the cerebral blood flow is below 30% of a normal cerebral blood flow, the cerebral blood volume is smaller than 40% of a normal cerebral blood volume and the first contrast agent time to peak is increasing, the central processor detects an infarct core of the vessel occlusion, infarction or ischemia region in the first brain image via the first imaging device; and wherein when the cerebral blood flow is decreasing, the cerebral blood volume is maintained or increased, and the first contrast agent time to peak is dramatically increasing, the central processor detects a penumbra of the vessel occlusion, infarction or ischemia region in the first brain image via the first imaging device.
Yamamoto, in the same field of endeavor in the subject of determining brain atrophy, teaches calculate a volume of cerebral cortex that includes a parietal cortex, a frontal lobe, a temporal cortex or an occipital lobe; obtain a brain atrophy region according to the volume of cerebral cortex (paragraph 0077; using a plurality of slice images to evaluate the numerical values representing the volumes of each tissue or region three-dimensionally in the entirety of the brain including the frontal lobe, the temporal lobe, the parietal lobe and the occipital lobe, the numerical values representing the volumes can become more accurate, and more accurately assessing cerebral atrophy becomes possible).
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Yang in the view of Malik to incorporate the teachings of Yamamoto to provide volumes of cerebral cortices that include a parietal cortex, a frontal lobe, a temporal cortex and/or an occipital lobe; obtain a brain atrophy region according to the volumes of cerebral cortices. This modification will help in more accurately assessing cerebral atrophy become possible (paragraph 0077, Yamamoto).
However Yang in the view Malik and Yamamoto failed to explicitly teach wherein when the cerebral blood flow is below 30% of a normal cerebral blood flow, the cerebral blood volume is smaller than 40% of a normal cerebral blood volume and the first contrast agent time to peak is increasing, the central processor detects an infarct core of the vessel occlusion, infarction or ischemia region in the first brain image via the first imaging device; and wherein when the cerebral blood flow is decreasing, the cerebral blood volume is maintained or increased, and the first contrast agent time to peak is dramatically increasing, the central processor detects a penumbra of the vessel occlusion, infarction or ischemia region in the first brain image via the first imaging device
Brummett, in the same field of endeavor in the subject of prefusion map, teaches the when the cerebral blood flow is below 30% of a normal cerebral blood flow (see paragraphs 0049-0050, the CBF value is less than a normal CBF value), the cerebral blood volume is smaller than 40% of a normal cerebral blood volume and the first contrast agent time to peak is increasing (see paragraphs 0009, 0047, and 0049-0050; If the measured values in a region of tissue have MTT greater than 145% of reference, or CBF less than 60% of reference, and CBV less than 40% of the reference location in the opposite hemisphere, that region will be labeled as ischemic core. A prolonged MTT with significant relative decrease in CBF and CBV will indicate ischemic core. TTP could potentially be substituted for MTT. Therefore, if the TTP is prolonged with significant relative decrease in CBF and CBV will indicate ischemic core.), the central processor detects an infarct core of the 17vessel occlusion, infarction or ischemia region in the first brain image via the first imaging device (see paragraphs 0049-0050); 
wherein when the cerebral blood flow is decreasing, the cerebral blood volume is maintained or increased (see paragraphs 0009 and 0049-0050; CBF values less than 60% of reference, and CBV values greater than 40% of the corresponding locations in the opposite/reference hemisphere, that region will be identified as penumbra. An increased MTT, decreased CBF and CBV that is increased, normal or has a relatively a small decrease will indicate penumbra.), and the first contrast agent time to peak is dramatically increasing (paragraphs 0009, 0047, and 0049-0050; the MTT and TTP values increase significantly and the CBF usually decreases. When this occurs, the brain compensates for the decreased CBF by dilating the capillary bed to in an attempt to preserve flow. This causes the CBV to increase or stay near normal.), the central processor detects a penumbra of the vessel occlusion (see paragraphs 0009, 0047, and 0049-0050), infarction or ischemia region in the first brain image via the first imaging device (see paragraphs 0009, 0047, and 0049-0050).
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Yang in the view Malik and Yamamoto to incorporate the teachings of Brummett to provide set of limits to meet in order for the processor to detect a penumbra, infraction, or ischemia regions in the image. This modification will result in a more accurate diagnosis of prefusion condition in the brain (paragraph 0008, Brummett).  

Regarding claim 2, Yang teaches the brain imaging system according to claim 1 (Figure 2, see paragraph 0038), wherein the first imaging device is a computed tomography (CT) imaging device (Figure 2, see paragraph 0038), the first brain image is a CT brain image (Figure 2, see paragraph 0038), and the first contrast agent time to peak is a contrast agent time to peak (see paragraph 0052), and the central processor detects the position of the entrance where the contrast agent flows into the brain according to an contrast agent starting time, an contrast agent time to half-peak and the iodinated contrast agent time to peak (See paragraphs 0052 and 0057)
However, Yang failed to explicitly teach iodinated contrast agent and wherein a slope of the concentration curve of the iodinated contrast agent is positively proportional to the Hounsfield unit.
Malik, in the same field of endeavor in the subject of imaging using contrast agent, teaches iodinated contrast agent (see col 2, line 62 to col 3, line 17), and wherein a slope of the concentration curve of the iodinated contrast agent is positively proportional to the Hounsfield unit (Figure 10).
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Yang to incorporate the teachings of Malik to provide an iodinated contract agent and concentration curve with a positively proportional slop to the HU. This modification will result in more accurate brain imaging and diagnostic process. The Iodinated contrast agent interacts well with CT imaging as it absorbs and scatters X-rays.

Regarding claim 4, Yang teach the brain imaging system according to claim 1, wherein the second imaging device is a magnetic resonance imaging (MRI) device (Figure 2, element 30, see paragraph 0038), the second brain image is an MRI brain image (Figure 2, element 30, see paragraphs 0038-0039), the second concentration curve is a concentration curve (Figure 2, element 30, see paragraphs 0038-0039), the second contrast agent time to peak (see paragraph 0052), and the central processor generates the position of the entrance where the contrast agent flows into the brain according to an contrast agent starting time, an contrast agent time to half-peak and the contrast agent time to peak (see paragraphs 0052-0057).
However, Yang failed to explicitly teach a Gadolinium contrast agent.
Malik, in the same field of endeavor in the subject of imaging using contrast agent, teaches Gadolinium contrast agent (see col 2, line 62 to col 3, line 17).
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Yang to incorporate the teachings of Malik to provide a Gadolinium contract agent. This modification will result in more accurate brain imaging and diagnostic process. The Gadolinium contrast agent interacts well with MRI imaging as it alerts the properties of water molecules.

Regarding claim 6, Yang teaches a brain imaging method, adapted to a brain imaging system for 4Appl. No. 16/366,431 Response Dated January 13, 2022 Reply to Office Action of September 13, 2021 capturing a brain image by using contrast agents (Figure 1, see paragraph 0038), 
wherein the brain imaging system detects positions of an entrance and an exit where the contrast agents flow into and out from a brain, the brain imaging system includes a first imaging device (Figure 2, element 20, see paragraph 0038), a second imaging device (Figure 2, element 30, see paragraph 0038), a third imaging device (Figure 2, element 35, see paragraphs 0038-0039) and a central processor, the central processor is coupled to the first imaging device, the second imaging device and the third imaging device, and the brain imaging method comprises (Figure 1, see paragraphs 0038 and 0067), and comprises:
 through the first imaging device (Figure 2, element 20, see paragraph 0038), capturing a first brain image; through the first imaging device, converting the first brain image to a first concentration curve (see paragraphs 0038-0039), through the first imaging device, calculating a cerebral blood flow, a cerebral blood volume, a cerebral blood mean transit time and a first contrast agent time to peak according to the first concentration curve showing concentrations at the positions of the entrance and the exit (see paragraphs 0052 and 0057);
 through the second imaging device (Figure 2, element 30, see paragraph 0038), capturing a second brain image; through the second imaging device, converting the second brain image to a second concentration curve through an equation (Figure 2, see paragraphs 0038-0039), through the second imaging device, calculating the cerebral blood flow, the cerebral blood volume, the cerebral blood mean transit time and a second contrast agent time to peak according to the second concentration curve showing concentrations at the positions of the entrance and the exit (see paragraphs 0052 and 0057);
 through the third imaging device (Figure 2, element 35, see paragraphs 0038-0039),
 through the central processor (Figure 2, element 50, see paragraph 0038), detecting a vessel occlusion, infarction or ischemia region of the first brain image according to at least one of the cerebral blood flow, the cerebral blood volume, the cerebral blood mean transit time or the first contrast agent time to peak (see paragraph 0071), and through the central processor, detecting a vessel occlusion, infarction or ischemia region of the second brain image according to at least one of the second concentration curve, the cerebral blood flow, the cerebral blood volume, the cerebral blood mean transit time and the second contrast agent time to peak (see paragraph 0071); 
wherein the central processor generates an image of the vessel occlusion, infarction or ischemia region respectively according to the vessel occlusion, infarction or ischemia region in the first brain image and the vessel occlusion, infarction or ischemia region in the second brain image (see paragraph 0071).
However, Yang fails to explicitly teach Hounsfield Unit, calculating a volume of cerebral cortex that includes a parietal cortex, a frontal lobe, a temporal cortex or an occipital lobe; obtains a brain atrophy region according to the volume of cerebral cortex. wherein when the cerebral blood flow is below 30% of a normal cerebral blood flow, the cerebral blood volume is smaller than 40% of a normal cerebral blood volume and the first contrast agent time to peak is increasing, the central processor detects an infarct core of the vessel occlusion, infarction or ischemia region in the first brain image via the first imaging device; and wherein when the cerebral blood flow is decreasing, the cerebral blood volume is maintained or increased, and the first contrast agent time to peak is dramatically increasing, the central processor detects a penumbra of the vessel occlusion, infarction or ischemia region in the first brain image via the first imaging device.
Malik, in the same field of endeavor in the subject of imaging using contrast agent, teaches using concentration curve by Hounsfield Unit (figure 10A).
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Yang to incorporate the teachings of Malik to provide a concentration curve by Hounsfield Unit. This modification will help in evaluating the signal intensity (HU) for each concentration level.
However, Yang in the view of Malik failed to explicitly teach calculating a volume of cerebral cortex that includes a parietal cortex, a frontal lobe, a temporal cortex or an occipital lobe; obtain a brain atrophy region according to the volume of cerebral cortex. wherein when the cerebral blood flow is below 30% of a normal cerebral blood flow, the cerebral blood volume is smaller than 40% of a normal cerebral blood volume and the first contrast agent time to peak is increasing, the central processor detects an infarct core of the vessel occlusion, infarction or ischemia region in the first brain image via the first imaging device; and wherein when the cerebral blood flow is decreasing, the cerebral blood volume is maintained or increased, and the first contrast agent time to peak is dramatically increasing, the central processor detects a penumbra of the vessel occlusion, infarction or ischemia region in the first brain image via the first imaging device.
Yamamoto, in the same field of endeavor in the subject of determining brain atrophy, teaches calculating a volume of cerebral cortex that includes a parietal cortex, a frontal lobe, a temporal cortex or an occipital lobe; obtain a brain atrophy region according to the volume of cerebral cortex (paragraph 0077; using a plurality of slice images to evaluate the numerical values representing the volumes of each tissue or region three-dimensionally in the entirety of the brain including the frontal lobe, the temporal lobe, the parietal lobe and the occipital lobe, the numerical values representing the volumes can become more accurate, and more accurately assessing cerebral atrophy becomes possible).
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Yang in the view of Malik to incorporate the teachings of Yamamoto to provide a volume of cerebral corticex that includes a parietal cortex, a frontal lobe, a temporal cortex or an occipital lobe; obtains a brain atrophy region according to the volumes of cerebral cortices. This modification will help in more accurately assessing cerebral atrophy become possible (paragraph 0077, Yamamoto).
However Yang in the view Malik and Yamamoto failed to explicitly teach wherein when the cerebral blood flow is below 30% of a normal cerebral blood flow, the cerebral blood volume is smaller than 40% of a normal cerebral blood volume and the first contrast agent time to peak is increasing, the central processor detects an infarct core of the vessel occlusion, infarction or ischemia region in the first brain image via the first imaging device; and wherein when the cerebral blood flow is decreasing, the cerebral blood volume is maintained or increased, and the first contrast agent time to peak is dramatically increasing, the central processor detects a penumbra of the vessel occlusion, infarction or ischemia region in the first brain image via the first imaging device
Brummett, in the same field of endeavor in the subject of prefusion map, teaches the when the cerebral blood flow is below 30% of a normal cerebral blood flow (see paragraphs 0049-0050, the CBF value is less than a normal CBF value), the cerebral blood volume is smaller than 40% of a normal cerebral blood volume and the first contrast agent time to peak is increasing (see paragraphs 0009, 0047, and 0049-0050; If the measured values in a region of tissue have MTT greater than 145% of reference, or CBF less than 60% of reference, and CBV less than 40% of the reference location in the opposite hemisphere, that region will be labeled as ischemic core. A prolonged MTT with significant relative decrease in CBF and CBV will indicate ischemic core. TTP could potentially be substituted for MTT. Therefore, if the TTP is prolonged with significant relative decrease in CBF and CBV will indicate ischemic core.), the central processor detects an infarct core of the 17vessel occlusion, infarction or ischemia region in the first brain image via the first imaging device (see paragraphs 0049-0050); 
wherein when the cerebral blood flow is decreasing, the cerebral blood volume is maintained or increased (see paragraphs 0009 and 0049-0050; CBF values less than 60% of reference, and CBV values greater than 40% of the corresponding locations in the opposite/reference hemisphere, that region will be identified as penumbra. An increased MTT, decreased CBF and CBV that is increased, normal or has a relatively a small decrease will indicate penumbra.), and the first contrast agent time to peak is dramatically increasing (paragraphs 0009, 0047, and 0049-0050; the MTT and TTP values increase significantly and the CBF usually decreases. When this occurs, the brain compensates for the decreased CBF by dilating the capillary bed to in an attempt to preserve flow. This causes the CBV to increase or stay near normal.), the central processor detects a penumbra of the vessel occlusion (see paragraphs 0009, 0047, and 0049-0050), infarction or ischemia region in the first brain image via the first imaging device (see paragraphs 0009, 0047, and 0049-0050).
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Yang in the view Malik and Yamamoto to incorporate the teachings of Brummett to provide set of limits to meet in order for the processor to detect a penumbra, infraction, or ischemia regions in the image. This modification will result in a more accurate diagnosis of prefusion condition in the brain (paragraph 0008, Brummett).  

Regarding claim 7, Yang teaches the brain imaging method according to claim 6 (Figure 2, see paragraph 0038), wherein the first imaging device is a computed tomography (CT) imaging device (Figure 2, element 20, see paragraph 0038), the first brain image is a CT brain image (Figure 2, see paragraph 0038), the first concentration curve is a concentration curve of a contrast agent (Figure 2, see paragraphs 0038-0039), the first contrast agent time to peak is a contrast agent time to peak (see paragraph 0052), and the brain imaging method further comprises: through the central processor, detecting the position of the entrance where the contrast agent flows into the brain according to an contrast agent starting time, an contrast agent time to half-peak and the contrast agent time to peak (see paragraphs 0052 and 0057
However, Yang failed to explicitly teach iodinated contrast agent and wherein a slope of the concentration curve of the iodinated contrast agent is positively proportional to the Hounsfield unit.
Malik, in the same field of endeavor in the subject of imaging using contrast agent, teaches iodinated contrast agent (see col 2, line 62 to col 3, line 17), and wherein a slope of the concentration curve of the iodinated contrast agent is positively proportional to the Hounsfield unit (Figure 10).
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Yang to incorporate the teachings of Malik to provide an iodinated contract agent and concentration curve with a positively proportional slop to the HU. This modification will result in more accurate brain imaging and diagnostic process. The Iodinated contrast agent interacts well with CT imaging as it absorbs and scatters X-rays.

Regarding claim 9, Yang teach the brain imaging method according to claim 6,  wherein the second imaging device is a magnetic resonance imaging (MRI) device (Figure 2, element 30, see paragraph 0038), the second brain image is an MRI brain image (Figure 2, element 30, see paragraphs 0038-0039), the second concentration curve is a concentration curve (Figure 2, element 30, see paragraphs 0038-0039), the second contrast agent time to peak (see paragraph 0052), and the brain imaging method further comprises: through the central processor, generating the position of the entrance where the contrast agent flows into the brain according to an contrast agent starting time, an contrast agent time to half-peak and the contrast agent time to peak (see paragraphs 0052-0057).
However, Yang failed to explicitly teach a Gadolinium contrast agent.
Malik, in the same field of endeavor in the subject of imaging using contrast agent, teaches Gadolinium contrast agent (see col 2, line 62 to col 3, line 17).
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Yang to incorporate the teachings of Malik to provide a Gadolinium contract agent. This modification will result in more accurate brain imaging and diagnostic process. The Gadolinium contrast agent interacts well with MRI imaging as it alerts the properties of water molecules.

Claims 5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Yang (US Pub No. 2016/0166159) in the view of Malik (US Patent No. 10,857,237), Yamamoto (US Pub No. 20090221901), and Brummett (US Pub No. 20080262344) [as in the rejection of claims 1 and 6] and in further view of Kimura (US Pub No. 2016/0202338), Kudo in the subject of (NPL: Bayesian Analysis of Prefusion-Weighted Imaging to Predict Infract Volume: Comparison with Singular Value Decomposition), and Rooney (US Patent No. 10,335,048).

Regarding claim 5, Yang in the view of Malik, Yamamoto, and Brummett teach the brain imaging system according to claim 1, however failed to explicitly teach  wherein the equation 
    PNG
    media_image1.png
    113
    655
    media_image1.png
    Greyscale
wherein Ti is a spin-lattice relaxation time, T2* is a transverse relaxation time, TR is a cycle time, TE is an echo time, b is a setting parameter of an imaging device, (x, y) is the position of the brain image, Mo is an initial value of the brain image, and the equation 18includes an apparent diffusion coefficient (ADC) and the ADC is 
    PNG
    media_image2.png
    77
    533
    media_image2.png
    Greyscale
wherein when the ADC is smaller than a diffusion threshold, the diffusion threshold is 600mm^2/s, the central processor detects an infarct core of the vessel occlusion, infarction or ischemia region in the second brain image by using the second imaging device, and when the second contrast agent time to peak is larger than a time to peak, the time to peak is 6 seconds, the central processor detects a penumbra of the vessel occlusion, infarction or ischemia region in the second brain image by using the second imaging device; wherein the central processor calculates the diffusion threshold and the time to peak based on Bayesian Statistics; wherein the central processor captures a calvarium image of the second brain image by using a FMRIB Software Library (FSL) software to execute a Brain Extraction Tool, the central processor separates the calvarium image from the second brain image and divides the second brain image without the calvarium image into a plurality of brain regions, the central processor detects the position of the vessel occlusion, infarction or ischemia region in the second brain image based on the Bayesian Statistics, and a third brain image captured by the central processor by using the FSL software is a structural brain image.
Kimura, in the same field of endeavor in the subject of image processing, teaches wherein the equation
    PNG
    media_image1.png
    113
    655
    media_image1.png
    Greyscale
 (Formula 2, see paragraph 0072) wherein Ti is a spin-lattice relaxation time, T2* is a transverse relaxation time (see paragraph 0073), TR is a cycle time, TE is an echo time, b is a setting parameter of an imaging device, (x, y) is the position of the brain image (see paragraph 0074), Mo is an initial value of the brain image (see paragraph 0073), and the equation 18includes an apparent diffusion coefficient (ADC) and the ADC is 
    PNG
    media_image2.png
    77
    533
    media_image2.png
    Greyscale
(see paragraph 0083) when the ADC is smaller than a diffusion threshold, the diffusion threshold is 600mm^2/s, the central processor detects an infarct core of the vessel occlusion, infarction or ischemia region in the second brain image by using the second imaging device (see paragraph 0029).
Kimura fails to teach 600mm^2/s diffusion threshold, however, the examiner sees this limitation as a routine optimization. Claimed diffusion threshold which fell within the broad scope of the references was held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed diffusion threshold. See MPEP section 2144.II, routine optimization. 
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Yang in the view of Malik, Yamamoto, and Brummett to incorporate the teachings of Kimura to provide equations to calculate the signal intensity and the ADC. This modification will result in a more accurate brain image processing and diagnostics as it helps to detect ischemia regions in the images in a more accurate way.
However, Yang in the view of Malik, Yamamoto, Brummett, and Kimura failed to teach wherein the central processor calculates the diffusion threshold and the time to peak based on Bayesian Statistics; wherein the central processor captures a calvarium image of the second brain image by using a FMRIB Software Library (FSL) software to execute a Brain Extraction Tool, the central processor separates the calvarium image from the second brain image and divides the second brain image without the calvarium image into a plurality of brain regions, the central processor detects the position of the vessel occlusion, infarction or ischemia region in the second brain image based on the Bayesian Statistics, and a third brain image captured by the central processor by using the FSL software is a structural brain image.
Kudo, in the same field of endeavor in the subject of image processing for infraction detection, teaches when the second contrast agent time to peak is larger than a time to peak, the central processor detects a penumbra of the vessel occlusion, infarction or ischemia region in the second brain image by using the second imaging device (see statistical analysis section); wherein the central processor calculates the diffusion threshold and the time to peak based on Bayesian Statistics (see introduction section and PWI data analysis section); the central processor detects the position of the vessel occlusion, infarction or ischemia region in the second brain image based on the Bayesian Statistics (see conclusion).
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Yang in the view of Malik, Yamamoto, Brummett, and Kimura to incorporate the teachings of Kudo to provide set of thresholds using Bayesian statics. This modification will result in a more accurate brain image processing and diagnostics as it helps to detect ischemia regions in the images in a more accurate way.
However, Yang in the view of Malik, Yamamoto, Brummett, Kimura, and Kudo failed to explicitly teach wherein the central processor captures a calvarium image of the second brain image by using a FMRIB Software Library (FSL) software to execute a Brain Extraction Tool, the central processor separates the calvarium image from the second brain image and divides the second brain image without the calvarium image into a plurality of brain regions, and a third brain image captured by the central processor by using the FSL software is a structural brain image.
Rooney, in the same field of endeavor in the subject of brain imaging, teaches the central processor captures a calvarium image of the second brain image by using a FMRIB Software Library (FSL) software to execute a Brain Extraction Tool (see col, 23 line 62 to col 24, line 43), the central processor separates the calvarium image from the second brain image and divides the second brain image without the calvarium image into a plurality of brain regions (see col, 23 line 62 to col 24, line 43), and a third brain image captured by the central processor by using the FSL software is a structural brain image (see col, 23 line 62 to col 24, line 43).
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Yang in the view of Malik, Yamamoto, Brummett, Kimura, and Kudo to incorporate the teachings of Rooney to provide a brain extraction tool to remove the calvaium from the image and generate an image of the brain only with the infraction area. This modification will produce a more accurate and noise free image of the brain.

Regarding claim 10, Yang in the view of Malik, Yamamoto, and Brummett teach the brain imaging method according to claim 6, however failed to explicitly teach wherein the equation 
    PNG
    media_image3.png
    114
    667
    media_image3.png
    Greyscale
Ti is a spin-lattice relaxation time, T2* is a transverse relaxation time, TR is a cycle time, TE is an echo time, b is a setting parameter of an imaging device, (x, y) is the position of the brain image, Mo is an initial value of the brain image, the equation includes an apparent diffusion coefficient (ADC) and the ADC is 
    PNG
    media_image4.png
    77
    762
    media_image4.png
    Greyscale
imaging method further comprises: when the ADC is smaller than a diffusion threshold, the diffusion threshold is 600mm^2/s, the central processor detects an infarct core of the vessel occlusion, infarction or ischemia region in the second brain image by using the second imaging device, and when the second contrast agent time to peak is larger than a time to peak, the time to peak is 6 seconds, the central processor detects a penumbra of the vessel occlusion, infarction or ischemia region in the second brain image by using the second imaging device; wherein the central processor calculates the diffusion threshold and the time to peak based on Bayesian statistics; wherein the central processor captures a calvarium image of the second brain image by using a FMRIB Software Library (FSL) software to execute a Brain Extraction Tool, the central processor separates the calvarium image from the second brain image and divides the second brain image without the calvarium image into a 23plurality of brain regions, the central processor detects the position of the vessel occlusion, infarction or ischemia region in the second brain image based on the Bayesian statistics, and a third brain image captured by the central processor by using the FSL software is a structural brain image.
Kimura, in the same field of endeavor in the subject of image processing, teaches wherein the equation
    PNG
    media_image1.png
    113
    655
    media_image1.png
    Greyscale
 (Formula 2, see paragraph 0072) wherein Ti is a spin-lattice relaxation time, T2* is a transverse relaxation time (see paragraph 0073), TR is a cycle time, TE is an echo time, b is a setting parameter of an imaging device, (x, y) is the position of the brain image (see paragraph 0074), Mo is an initial value of the brain image (see paragraph 0073), and the equation 18includes an apparent diffusion coefficient (ADC) and the ADC is 
    PNG
    media_image2.png
    77
    533
    media_image2.png
    Greyscale
(see paragraph 0083) when the ADC is smaller than a diffusion threshold, the diffusion threshold is 600mm^2/s, the central processor detects an infarct core of the vessel occlusion, infarction or ischemia region in the second brain image by using the second imaging device (see paragraph 0029).
Kimura fails to teach 600mm^2/s diffusion threshold, however, the examiner sees this limitation as a routine optimization. Claimed diffusion threshold which fell within the broad scope of the references was held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed diffusion threshold. See MPEP section 2144.II, routine optimization. 
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Yang in the view of Malik, Yamamoto, and Brummett to incorporate the teachings of Kimura to provide equations to calculate the signal intensity and the ADC. This modification will result in a more accurate brain image processing and diagnostics as it help to detect ischemia regions in the images in a more accurate way.
However, Yang in the view of Malik, Yamamoto, Brummett, and Kimura failed to teach wherein the central processor calculates the diffusion threshold and the time to peak based on Bayesian Statistics; wherein the central processor captures a calvarium image of the second brain image by using a FMRIB Software Library (FSL) software to execute a Brain Extraction Tool, the central processor separates the calvarium image from the second brain image and divides the second brain image without the calvarium image into a plurality of brain regions, the central processor detects the position of the vessel occlusion, infarction or ischemia region in the second brain image based on the Bayesian Statistics, and a third brain image captured by the central processor by using the FSL software is a structural brain image.
Kudo, in the same field of endeavor in the subject of image processing for infraction detection, teaches when the second contrast agent time to peak is larger than a time to peak, the central processor detects a penumbra of the vessel occlusion, infarction or ischemia region in the second brain image by using the second imaging device (see statistical analysis section); wherein the central processor calculates the diffusion threshold and the time to peak based on Bayesian Statistics (see introduction section and PWI data analysis section); the central processor detects the position of the vessel occlusion, infarction or ischemia region in the second brain image based on the Bayesian Statistics (see conclusion).
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Yang in the view of Malik, Yamamoto, Brummett, and Kimura to incorporate the teachings of Kudo to provide set of thresholds using Bayesian statics. This modification will result in a more accurate brain image processing and diagnostics as it helps to detect ischemia regions in the images in a more accurate way.
However, Yang in the view of Malik, Yamamoto, Brummett, Kimura, and Kudo failed to explicitly teach wherein the central processor captures a calvarium image of the second brain image by using a FMRIB Software Library (FSL) software to execute a Brain Extraction Tool, the central processor separates the calvarium image from the second brain image and divides the second brain image without the calvarium image into a plurality of brain regions, and a third brain image captured by the central processor by using the FSL software is a structural brain image.
Rooney, in the same field of endeavor in the subject of brain imaging, teaches the central processor captures a calvarium image of the second brain image by using a FMRIB Software Library (FSL) software to execute a Brain Extraction Tool (see col, 23 line 62 to col 24, line 43), the central processor separates the calvarium image from the second brain image and divides the second brain image without the calvarium image into a plurality of brain regions (see col, 23 line 62 to col 24, line 43), and a third brain image captured by the central processor by using the FSL software is a structural brain image (see col, 23 line 62 to col 24, line 43).
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Yang in the view of Malik, Yamamoto, Brummett, Kimura, and Kudo to incorporate the teachings of Rooney to provide a brain extraction tool to remove the calvarium from the image and generate an image of the brain only with the infraction area. This modification will produce a more accurate and noise free image of the brain.
Response to Arguments
Applicant's arguments filed on 09/08/2022 have been fully considered but they are not persuasive. The applicant argues that the prior art reference of Brummett fails to explicitly teach wherein when the cerebral blood flow is below 30% of a normal cerebral blood flow, the cerebral blood volume is smaller than 40% of a normal cerebral blood volume and the first contrast agent time to peak is increasing, the central processor detects an infarct core of the vessel occlusion, infarction or ischemia region in the first brain image via the first imaging device; and wherein when the cerebral blood flow is decreasing, the cerebral blood volume is maintained or increased, and the first contrast agent time to peak is dramatically increasing, the central processor detects a penumbra of the vessel occlusion, infarction or ischemia region in the first brain image via the first imaging device. The examiner respectfully disagree. Brummett teaches measuring and comparing parameter values at location of interest relative to a reference showing normality (as disclosed in the abstract). The parameter values that are measured and compared are Cerebral Blood Flow (CBF), Cerebral Blood Volume (CBV), Time to Peak (TTP), and Mean Transit Time (MTT) (as disclosed in paragraph 0008). The processor starts comparing values of abnormal tissues to normal tissues to detect if the brain region is suffering from ischemia or penumbra (as disclosed in paragraph 0049). The processor then determines a penumbra if an increased MTT, decreased CBF, and CBV is increased or normal . And determines an ischemic core if a prolonged MTT with significant relative decrease in CBF and CBV (as disclosed in paragraph 0050). Brummett uses 3 parameter values to compare between normal and abnormal regions like it is disclosed in the present application. Brummett teaches that the three parameters are MTT, CBF and CBV but also teaches that TTP values can be substituted for the MTT values for the comparison (as disclosed in paragraph 0037). Brummett also discloses using TTP values along with CBF and CBV values for comparison in paragraph 0009 and claims 12-13. Therefore, Brummett teaches the claim limitation by comparing the values of the parameters of an abnormal region to the values of the parameters in normal region (normal parameter values). 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAINAB M ALDARRAJI whose telephone number is (571)272-8726. The examiner can normally be reached Monday-Friday 7AM-4PM EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William D Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Z.M.A./Patent Examiner, Art Unit 3793                                                                                                                                                                                                        
/BONIFACE NGATHI N/Primary Examiner, Art Unit 3793